UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6405


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ROBERT FEATHERSTUN, a/k/a Big Country, a/k/a Mike,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:05-cr-00021-JCC-3)


Submitted:   July 28, 2011                 Decided:   August 2, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Robert Featherstun, Appellant Pro Se.     Rebeca Hidalgo
Bellows, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael    Robert     Featherstun        appeals     the      district

court’s order denying his Motion to Request Grand Jury Minutes.

We   have   reviewed   the    record    and   find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Featherstun, No. 1:05-cr-00021-JCC-3

(E.D. Va. filed Mar. 10, 2011, and entered Mar. 11, 2011).                         We

deny   Featherstun’s   motion     for   appointment        of   counsel      and   we

dispense     with   oral     argument   because      the    facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2